Citation Nr: 1035065	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
heel injury, to include the left ankle.

2.  Entitlement to service connection for residuals of a right 
heel injury, to include the right ankle.

3.  Entitlement to service connection for residuals of a cervical 
spine injury, to include right upper extremity nerve damage.

4.  Entitlement to service connection for papillomas of the vocal 
cords, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The Board had previously remanded the claims to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, in March 
2010, for additional development.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

I. Compliance with March 2010 Board Remand Directives

In March 2010, the Board remanded these matters for additional 
notice and assistance consistent with 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.

The RO fully complied with the Board directives to obtain Social 
Security Administration records and schedule VA examinations.  
The Board also noted that the issues had been recharacterized to 
better reflect the evidence and allegations of record, and 
observed that precedential court decisions had modified exactly 
what notice must be afforded the Veteran in connection with 
claims of service connection.  New notice was advisable to ensure 
that the Veteran had a full and fair opportunity to participate 
in the adjudication proves.  However, the RO did not issue a new, 
updated notice letter to the Veteran.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further remand is therefore required.

II.  Clarification of Hearing Request

The Veteran clearly stated on his June 2008 substantive appeal 
that he did not want a Board hearing.  No correspondence received 
subsequently, from the Veteran or from his representative, 
appears to indicate that he does now want a hearing.

Nevertheless, on a July 2010 worksheet for certification of the 
appeal back to the Board, the RO stated that a "BVA Hearing" 
was required to perfect the appeal.  The source of this 
assertion, and its accuracy, are unknown.

On remand, the RO should clarify whether the Veteran does in fact 
want a Board hearing, and if so, make appropriate arrangements.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide notice as 
required under statute, regulation, and 
applicable case law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Notice should also include 
information on establishing continuity of 
symptomatology.

2.  Ask the Veteran to state whether he 
wishes to appear and testify before the 
Board.  If so, take appropriate action to 
schedule the requested hearing.

3.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his representative 
an appropriate period of time to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

